Citation Nr: 1012687	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-15 050	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence has been received to 
reopen the claim of service connection for a neck 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to May 1985.  

By rating action in June 1997, the RO, in part, denied 
service connection for a neck disability.  The Veteran and 
his representative were notified of this decision and did 
not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the RO which, 
in part, found that new and material evidence had not been 
received to reopen the claim of service connection for a 
neck disability and denied entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  By rating action December 2009, the RO granted the 
claim for TDIU.  


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wished to withdraw his appeal of the claim to reopen 
service connection for a neck disability. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran in a February 
2010 written statement, withdrew his appeal of the claim to 
reopen service connection for a neck disability.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


